DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 25-31, 34-36, 38-41, 43, 44, 46-50, 53 and 58-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0178584 A1 to Parmer et al. (Parmer) in view of US 6,741,895 B1 to Gafni et al. (Gafni) US 2009/0076496 A1 to Azure (Azure).

Gafni teaches a multi-element vaginal probe (50, fig. 5), in which one or more active areas may be dynamically defined.  The probe (50) comprises an array having a plurality of selectively excitable sub-elements (54) where an active area is defined by selecting one or more of the sub-elements (54).  Vaginal probe 50 of Gafni is cylindrical in shape (Col. 3, lines 55-60) and includes first, second and third curved areas (see exemplary annotated figures below.  It is noted that Fig. 9 is used an exemplary division of a Fig of the cylindrical shape.).  These curved areas extend longitudinally from a proximal end to a distal end of the treatment tip as the entire treatment area is cylindrical where the third curved area separates the first and second curved areas and not coved by the plurality of first energy delivery elements or the plurality of second energy delivery elements as the delineation of the curved areas divides the energy delivery elements into specific sections and therefore the other sections would not include energy delivery elements from a different section.  Additionally as shown below in annotated Fig. 5, the energy delivery elements extend across the first and second 

    PNG
    media_image1.png
    465
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    731
    877
    media_image2.png
    Greyscale


Additionally, Parmer does not specifically teach the one or more energy delivery elements configured to independently turn on or off selectively in a predetermined sequence or pattern to provide treatment to the target tissue or the one or more energy delivery elements comprising a plurality of energy elements arranged in a plurality of arrays, wherein each of the plurality of arrays are configured to be controlled independently. Azure teaches delivering electrical energy and controlled hyperthermia to target tissue (see entire document) and that the electrodes can be activated in pairs or groups to deliver the therapeutic current field and that a particular electrode of an array need not be confined to a single unit, but can be activated at 
Regarding claim 26, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the inside of said treatment tip comprises an internal cooling chamber (see for example 29) having a supply line (see for example 54) of coolant opposite to the internal surface of said one or more energy delivery elements (see for example Fig. 3), wherein the supply line of coolant comprises a plurality of nozzles (see for example 56) configured to spray a coolant onto the internal surface of said one or more energy delivery elements (see for example [0070]).
Regarding claim 27, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the hand piece comprises one or more indicators for indicating the status and/or orientation of the device (see for example [0100]).

Regarding claims 29-31, Parmer in view of Gafni and Azure teaches the device of claim 58 as well as Parmer teaching the use of thermistors as the temperature sensors, but does not teach that the temperature sensors are thermocouples or the specifics of the thermocouples. However, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a thermocouple since it has been held to be within the general skill of a worker in the art to select a known device on the basis of its suitability for the intended use as an obvious matter of engineering design choice. This is bolstered by a lack of criticality for the claimed thermocouple. In fact, Applicant states that all temperature sensors known in the art can be used.
Regarding claim 34, Parmer in view of Gafni and Azure teaches the device of claim 58 as well as Parmer wherein the directional sensors are mounted proximally or distally on the hand piece, or mounted close to the one or more energy delivery elements on the treatment tip ([0128]).
Regarding claim 35, Parmer in view of Gafni and Azure teaches the device of claim 58 as well as depth markers located on the surface at the distal end of the treatment tip (Fig. 17A), but not specifically wherein the depth markers comprise raised lines, indented lines, or numerical markers. However, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a desired line or marker as an obvious matter of engineering design 
Regarding claims 36, 59 and 60, Parmer teaches a system for remodeling the female genital tissue (title) comprising a treatment tip (10, 1201,1303, 1507, 1703) and a hand piece (2,1101,1301,1505, 1701), wherein the treatment tip is connected to a distal end of the hand piece via a connection (see for example15), wherein distal end of the treatment tip has a surface (see Figures), a first area (see for example the area with one of the energy deliver elements 30 in any of Figs. 4, 5B, 5C) having one or more energy delivery elements (see for example Figs. 4, 5B, 5C) the area having the energy delivery elements 30), each of the one or more energy delivery elements having an internal surface (see for example 35) and an epithelium contacting surface (see for example 36), a second area (see for example a separate area with one of the energy deliver elements 30 in any of Figs. 4, 5B, 5C) having one or more energy delivery elements (see for example Figs. 4, 5B, 5C) the area having the energy delivery elements 30), each of the one or more energy delivery elements having an internal surface (see for example 35) and an epithelium contacting surface (see for example 36),  a third area (see for example Fig. 3 see for example Fig. 3 the area not having the energy delivery elements), the third area not covered by the one or more delivery elements (see for example Fig. 3), and one or more of the following one or more temperature sensors (see for example [0025, 0030, 0073, 0077]) for measuring the temperature at or below the epithelium, one or more directional sensors (see for example [0019, 0100, 0128]), and one or more depth markers (see for example [0124]) 
Gafni teaches a multi-element vaginal probe (50, fig. 5), in which one or more active areas may be dynamically defined.  The probe (50) comprises an array having a plurality of selectively excitable sub-elements (54) where an active area is defined by selecting one or more of the sub-elements (54).  Vaginal probe 50 of Gafni is cylindrical in shape (Col. 3, lines 55-60) and includes first, second and third curved areas (see exemplary annotated figures above).  These curved areas extend longitudinally from a proximal end to a distal end of the treatment tip as the entire treatment area is cylindrical where the third curved area separates the first and second curved areas and not coved by the plurality of first energy delivery elements or the plurality of second energy delivery elements as the delineation of the curved areas divides the energy delivery elements into specific sections and therefore the other sections would not 
Additionally, Parmer does not specifically teach the one or more energy delivery elements configured to independently turn on or off selectively in a predetermined sequence or pattern to provide treatment to the target tissue. Azure teaches delivering electrical energy and controlled hyperthermia to target tissue (see entire document) and that the electrodes can be activated in pairs or groups to deliver the therapeutic current field and that a particular electrode of an array need not be confined to a single unit, but can be activated at different times in conjunction with different electrodes of the plurality ([0056]). Azure goes on to teach that differential activation can include activating a specific or selected series of electrode groups in a particular or predetermined order, with activation typically being determined by operation or instructions (e.g. programming) of a control system or module and that sequences of group activation can be controlled and repeated, manually or by automation, as necessary to deliver an effective or desired amount of energy ([0056]). Therefore, it would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 38, Parmer in view of Gafni and Azure teaches the system of claim 36 as well as Parmer teaching a cable connecting the hand piece and the integrated controller, and/or a foot switch configured to connect to the integrated controller (see for example [0035]).
Regarding claim 39, Parmer in view of Gafni and Azure teaches a method of using the device of claim 21 for remodeling a target tissue underlying a mucosal epithelium of the female genital tissue (see for example Parmer [0081]), the method comprising cooling said epithelium and heating said target tissue with said energy delivery elements (see for example Parmer [0081]).
Regarding claim 40, Parmer in view of Gafni and Azure teaches the method of claim 39 as well as wherein remodeling includes contracting the target tissue, tightening the introitus, tightening the vagina, denaturing collagen, or tightening collagen-rich sites of the target tissue (see for example Parmer [0027]).
Regarding claim 41, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the one or more energy delivery elements are configured to be turned on or off ([0080] of Parmer teaches that a control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode) so that treatment is avoided in certain portions of the tissue (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
Regarding claim 43, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as wherein the one or more energy delivery element are configured to be turned on or off ([0080] of Parmer teaches that a control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode) in a clockwise or counter-clockwise direction (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.).  Additionally, Azure teaches that differential activation can include activating a specific or selected series of electrode groups in a particular or predetermined order, with activation typically being determined by operation or instructions (e.g. programming) of a control system or module and that sequences of group activation can be controlled and repeated, manually or by automation, as necessary to deliver an effective or desired amount of energy ([0056]).

Regarding claim 47, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the first area is adjacent the one or more delivery elements of the first area (see Fig. 3) and the combination teaching that the area is curved.
Regarding claim 53, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the energy delivery elements of the first and second areas are configured to be turned on or off to provide treatment to certain portions of the target tissue (see for example Figs. 9A and 9B) and a third area devoid .
Claim(s) 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmer in view Gafni and Azure, as applied to claim 21 above, and further in view of US 3,595,217 to Rheinfrank (Rheinfrank).
Parmer in view of Gafni and Azure teaches the device of claim 21, but not wherein said treatment tip is equipped with a finger holder. Rheinfrank teaches a device including a ring or annular member (20) that is secured to the distal end of the treatment tip (19) of tube (12), a disk member (26) and thumbscrew or setscrew (24). The disk member may be positioned at substantially any position to facilitate holding. It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the finger ring of Rheinfrank in order to assist in stabilization as taught by Rheinfrank.
Claim(s) 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmer in view of Gafni and Azure, as applied to claim 21 above, and further in view of US 2012/0016239 A1 to Barthe et al. (Barthe).
Parmer in view of Gafni and Azure teaches the device of claim 21, but not wherein said directional sensors employ electromagnetic or optical mechanisms to track the position of the treatment tip or wherein said directional sensors are accelerometers or gyroscopes. Barthe teaches an analogous device including directional sensors that employ electromagnetic mechanisms to tract the position of the .
Claim(s) 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmer in view of Gafni and Azure, as applied to claim 36 above, and further in view of US 2007/0233191 Al to Parmer (191 Parmer).
Parmer in view of Gafni and Azure teaches the system of claim 36, but not specifically wherein the controller is configured to track which of the plurality energy delivery elements are turned on and turned off to identify and segregate untreated areas from treated areas. 191 Parmer teaches an analogous system to that of Parmer as well as circuitry, software, and feedback to controller result in full process control and are used to change power, the duty cycle, monopolar or bipolar energy deliver, flow rate and pressure, and can also determine when the process is completed through time, temperature and/or impedance and that further a controller can provide multiplexing, monitor circuit continuity, and determine which RF electrode is activated ([0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include determining which electrode is activated so as to provide for full process control of the system. With respect to the “to identify and segregate untreated areas from treated areas a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794